SENTO CORPORATION


EMPLOYMENT AGREEMENT

        THIS EMPLOYMENT AGREEMENT (the “Agreement”) is executed this 9th day of
October 2006, by and between Sento Corporation, a Utah corporation (the
“Company”), and Matthew M. Kochan (“Mr. Kochan”).


RECITALS

        WHEREAS, the Company is engaged in the business of designing,
implementing and managing high-tech solutions for customer acquisition, customer
care, technical support and help-desk functions. The Company uses modern
customer contact centers, coupled with our state-of-the-art proprietary software
systems, to provide domestic and international support services for Fortune 1000
companies, multinational companies, product manufacturers, and software
companies; and

        WHEREAS, Mr. Kochan has acknowledged knowledge, skill and experience;
and

        WHEREAS, the Company desires to obtain the benefit of Mr. Kochan’s
knowledge, skill, and experience and, therefore, is willing to engage the
services of Mr. Kochan upon the terms set forth in this Agreement; and

        WHEREAS, Mr. Kochan is willing to render services to the Company on the
terms set forth herein;


AGREEMENTS

        NOW, THEREFORE, in consideration of the mutual covenants herein
contained, the Company and Mr. Kochan agree as follows:

    1.               Employment.


    (a)              Employment.  The Company hereby employs Mr. Kochan and Mr.
Kochan hereby accepts employment by the Company, subject to the terms set forth
in this Agreement.


    (b)              Employment Term.  The term of Mr. Kochan’s employment under
this Agreement (“Employment Term”) shall begin on October 1, 2006 and shall
continue for a period of one (1) calendar year, unless terminated sooner in
accordance with this Agreement. The Employment Term shall be automatically
extended for a successive one-year period unless a notice of non-extension is
given by one party to the other at least ninety (90) days prior to the
expiration of the then current term.


    (c)              Title and Duties.  Mr. Kochan’s title shall be Senior Vice
President and Chief Operating Officer of the Company, and he shall possess such
powers and duties as are normally incident to such position, as he currently
exercises and performs and as provided in the By-laws, all in accordance with
Utah General Corporation Law. Mr. Kochan’s title, powers and duties may be
changed by the Board of Directors of the Company. During the Employment Term,
Mr. Kochan shall faithfully discharge his duties and responsibilities in a
diligent manner, devoting substantially all of his working time to the affairs
of the Company and its subsidiaries (collectively, “Sento”). Mr. Kochan shall
promptly communicate with all members of the Company’s board of directors on all
material Company events and matters.

--------------------------------------------------------------------------------

    2.        Compensation and Related Matters.


    (a)              Salary.  For services rendered by Mr. Kochan to Sento and
upon the condition that Mr. Kochan fully and faithfully perform all of his
duties and obligations owed during the Employment Term under this Agreement. The
Company shall pay Mr. Kochan an annual base salary equal to two hundred ten
thousand dollars ($210,000), payable in twenty-six equal bi-weekly installments
per year less income tax withholdings and other normal employee deductions. The
base salary set forth herein shall be reviewed annually by the Compensation
Committee (the “Compensation Committee”) of the Board of Directors of the
Company at the end of each fiscal year of the Company beginning with the fiscal
year ending on or about March 31, 2007 (hereafter “Fiscal Year”), or at such
other times as may be deemed appropriate by the Compensation Committee, and may,
at the sole discretion of the Compensation Committee, be left unchanged or
increased by an amount which it deems appropriate.


    (b)              Bonuses.  Mr. Kochan shall be eligible to receive with
respect to each Fiscal Year during the Employment Term bonuses under the
Company’s bonus program, if any, which may be subsequently adopted or amended by
the Compensation Committee (“Compensation Committee”) of the Board of Directors
(or the full Board as the case may be). The Company’s current bonus program for
Mr. Kochan is set forth on Exhibit A which is attached hereto and incorporated
herein by this reference.


    (c)              Stock Options and Restricted Stock Grants.  Mr. Kochan
shall receive such options to purchase the common stock of the Company, or such
grants of restricted stock of the Company, if any, as shall be granted by the
Compensation Committee, in its discretion, pursuant to the Company’s 1999
Omnibus Stock Incentive Plan or any other stock option plan which may be
applicable.


    (d)              Fringe Benefits.  During the Employment Term, Mr. Kochan
shall be eligible to receive reasonable amounts of paid, non-cumulative vacation
per year, to be taken at a time or times reasonably agreeable to both Mr. Kochan
and the Company, and shall be eligible to participate in and receive coverage
and benefits under all group insurance, pension, profit sharing, bonus, stock
option, stock ownership and other employee benefit plans, programs and
arrangements of Sento which are now or hereafter adopted by Sento for the
benefit of its similarly situated executive employees, subject to and on a basis
consistent with the terms, conditions and overall administration of such plans,
programs and arrangements.


    (e)               Business Expenses.  The Company shall reimburse Mr. Kochan
for the reasonable and necessary business expenses incurred by Mr. Kochan in
connection with the performance of his duties and obligations as set forth
herein during the Employment Term. Such expenses shall include, but are not
limited to, cellular telephone expenses and all expenses of travel and living
expenses while away from home on business or at the request and in the service
of the Company, provided that such expenses are properly incurred and accounted
for in accordance with the applicable policies and procedures established by the
Company. Reimbursement shall be made upon the presentation by Mr. Kochan to the
Company of reasonably detailed statements of such expenses.

2

--------------------------------------------------------------------------------

    (f)              Proration of Compensation.  Any compensation payable to Mr.
Kochan under this Section 2 in respect of any Fiscal Year during which the
Employment Term terminates prior to the last day of such Fiscal Year shall,
unless otherwise provided in the applicable plan, program or arrangement, be
prorated in accordance with the number of days in such Fiscal Year during which
he is so employed.


    3.              Benefits Following Employment Term or Termination.  For the
shorter of the following periods: (i) a period of twelve (12) months following
the Date of Termination of the Employment Term, or (ii) a period from the Date
of Termination of the Employment Term and continuing until the date Mr. Kochan
accepts other employment with comparable benefits, and provided that Mr. Kochan
was not terminated for cause as provided in Subsection (a) of Section 5 herein,
the Company shall permit, at the Company’s expense, Mr. Kochan, his spouse and
dependents, as applicable (the “Benefit Participants”) to participate in all
group medical and health insurance plans then made available to the executive
employees of the Company (the “Plans”) (including but not limited to such Plans
in which Mr. Kochan was entitled to participate immediately prior to the Date of
Termination) in the same manner as provided to its other executive employees;
provided, however, that this Section 3 shall not apply in the event that (i)
Sento shall hereafter terminate the applicable Plan, or (ii) the participation
of the Benefit Participants in such Plan is prohibited by law or, if applicable,
would disqualify such Plan as a tax qualified plan pursuant to the Internal
Revenue Code of 1986, as amended, or any successor thereto (the “Code”) or (iii)
the participation of the Benefit Participants violates the general terms and
provisions of such applicable Plan. In the event that any of the Benefit
Participants’ participation in such Plans is prohibited by law or, if
applicable, would disqualify the Plan as a tax qualified plan, the Company shall
pay the monthly COBRA premiums otherwise payable by Mr. Kochan with respect to
continuation coverage of such Plans or permit the Benefit Participants to
acquire substantially comparable coverage at the Company’s expense, from a
source of Mr. Kochan’s or his spouse’s choosing, notwithstanding the fact that
such coverage or benefit will result in a higher cost than if provided under an
Sento Plan. However, in no event will the Benefit Participants receive from the
Company the coverage contemplated by this Section 3 if the Benefit Participants
receive such coverage from any other source.


    4.        Compensation upon Termination or During Disability.


    (a)              Compensation upon Termination for Cause.  If the Employment
Term shall be terminated “for cause,” as provided in Subsection (a) of Section 5
herein, the Company shall have no further liability under this Agreement except
to pay Mr. Kochan (i) the value of any accrued salary or other compensation due
to Mr. Kochan pursuant to Section 2 herein (including any earned and awarded but
unpaid bonus payment, subject to set-off of amounts owed to the Company, but
excluding any deferred bonus payments based upon quarterly Fiscal Year
performance) upon the date of delivery of Notice of Termination to Mr. Kochan,
at the rate in effect at the time such Notice of Termination is delivered, and
(ii) any benefits payable under all employee benefit plans, programs and
arrangements of Sento in which Mr. Kochan is a participant on the date of
delivery of Notice of Termination.

3

--------------------------------------------------------------------------------

    (b)              Compensation upon Death.  If the Employment Term is
terminated by Mr. Kochan’s death, the Company shall have no further liability
under this Agreement except to pay Mr. Kochan’s spouse, or if he leaves no
spouse, his estate or devisee, legatee or other designee, as applicable, (i) the
value of any accrued salary or other compensation due to Mr. Kochan pursuant to
Section 2 herein (including any earned put unpaid bonus payment or prorata share
of such earned bonus payment, but excluding deferred bonus payments based upon
annual Fiscal Year performance) at the time of his death, (ii) any death benefit
payable under all employee benefit plans, programs and arrangements of Sento in
which Mr. Kochan is a participant on the date of his death, and (iii) any Plan
coverage continuation for Mr. Kochan’s spouse and dependents, as applicable,
under Section 3 herein.


    (c)              Compensation upon Disability.  During any period that Mr.
Kochan fails to perform his duties hereunder as a result of incapacity due to an
“impaired condition,” as such term is defined in Subsection (c) of Section 5
herein (the “disability period”), Mr. Kochan shall continue to receive his full
salary at the rate then in effect for the disability period until the Employment
Term is terminated pursuant to Subsection (c) of Section 5 herein; provided,
however, that such salary payments so made to Mr. Kochan pursuant hereto shall
be reduced by the sum of the amounts, if any, payable to Mr. Kochan prior to or
during this period, as the result of such incapacity, under any disability
benefit plan or insurance program of Sento in which Mr. Kochan participates.


    In the event of termination of the Employment Term pursuant to Subsection
(c) (disability) of Section 5 herein, the Company shall have no further
responsibilities under this Agreement except (i) to pay the value of any accrued
salary or other compensation due under Section 2 herein (including any earned
but unpaid bonus payment or prorata share of such earned bonus payment, but
excluding deferred bonus payments based upon annual Fiscal Year performance) on
the Date of Termination to Mr. Kochan (or in the event of Mr. Kochan’s
subsequent death, to his estate or devisee, legatee or other designee, as
applicable), together with any benefits payable under all employee benefit
plans, programs or arrangements of Sento in which Mr. Kochan is a participant on
the Date of Termination, and (ii) to provide for any Plan coverage continuation
for Mr. Kochan, his spouse and dependents, as applicable under Section 3 herein.


    (d)              Compensation upon Termination by Mr. Kochan.  If Mr. Kochan
terminates the Employment Term due to “impaired health” or for Good Reason, as
such terms are defined in Subsection (d) of Section 5 herein, the Company shall
have no further responsibility under this Agreement except (i) to pay the value
of any accrued salary or other compensation due under Section 2 herein
(including any earned but unpaid bonus payment or prorata share of such earned
bonus payment, but excluding deferred bonus payments based upon annual Fiscal
Year performance) on the Date of Termination to Mr. Kochan (or in the event of
Mr. Kochan’s subsequent death, to his estate or devisee, legatee or other
designee, as appropriate), together with any benefits payable under all employee
benefit plans, programs or arrangements of Sento in which Mr. Kochan is a
participant on the Date of Termination, (ii) to pay the value of any severance
compensation owed to Mr. Kochan (or in the event of Mr. Kochan’s subsequent
death, to his estate or devisee, legatee or other designee, as appropriate) as
set forth in Subsection (f) of this Section 4 (which shall survive the
termination of the Employment Term), and (iii) to provide for any Plan coverage
continuation for Mr. Kochan, his spouse and dependents, as applicable, under
Section 3 herein.

4

--------------------------------------------------------------------------------

    (e)              Compensation upon Termination by Company.  If the Company
breaches this Agreement by terminating the Employment Term, other than pursuant
to Subsections (a) (cause), (b) (death), or (c) (disability) of Section 5
herein, including but not limited to termination without “cause” (as such term
is defined in Subsection (a) of Section 5 herein), the Company shall (i) pay the
value of any accrued salary or other compensation due under Section 2 herein
(including any earned but unpaid bonus payment or prorata share of such earned
bonus payment, but excluding deferred bonus payments based upon annual Fiscal
Year performance) on the Date of Termination to Mr. Kochan (or in the event of
Mr. Kochan’s subsequent death, to his estate or devisee, legatee or other
designee, as appropriate), together with any benefits payable under all employee
benefit plans, programs or arrangements of Sento in which Mr. Kochan is a
participant on the Date of Termination, (ii) pay the value of any severance
compensation owed to Mr. Kochan (or in the event of Mr. Kochan’s subsequent
death, to his estate or devisee, legatee or other designee, as appropriate) as
set forth in Subsection (f) of this Section 4 (which shall survive the
termination of the Employment Term), and (iii) provide for any Plan coverage
continuation for Mr. Kochan, his spouse and dependents, as applicable, under
Section 3 herein.


    (f)        Severance Compensation.


    (i)       Termination by Company or by Mr. Kochan for Good Reason.  If,
during the first year of this Agreement, the Company breaches this Agreement by
terminating the Employment Term other than pursuant to Subsections (a) (cause),
(b) (death), or (c) (disability) of Section 5 herein, including but not limited
to termination without “cause” (as such term is defined in Subsection (a) of
Section 5 herein), or if Mr. Kochan terminates the Employment Term for Good
Reason, as such term is defined in Subsection (d)(i) of Section 5 herein (other
than due to a Change in Control, as hereinafter defined), then the Company shall
pay as severance compensation to Mr. Kochan an amount equal to three (3) months
of Mr. Kochan’s annual base salary in effect as of the Date of Termination,
payable by continuing Mr. Kochan’s regular salary at the regular bi-weekly
payment intervals for a period of thirteen weeks after the Date of Termination
or after notice of non-extension by the Company, until the aggregate amount
payable has been paid. If, after the first year of this Agreement, the Company
breaches this Agreement by terminating the Employment Term other than pursuant
to Subsections (a) (cause), (b) (death), or (c) (disability) of Section 5
herein, including but not limited to termination without “cause” (as such term
is defined in Subsection (a) of Section 5 herein), or if Mr. Kochan terminates
the Employment Term for Good Reason, as such term is defined in Subsection
(d)(i) of Section 5 herein (other than due to a Change in Control, as
hereinafter defined), then the Company shall pay as severance compensation to
Mr. Kochan an amount equal to one-half of Mr. Kochan’s annual base salary in
effect as of the Date of Termination, payable by continuing Mr. Kochan’s regular
salary at the regular bi-weekly payment intervals for a period of twenty-six
weeks after the Date of Termination, until the aggregate amount payable has been
paid. Such severance compensation shall not be subject to mitigation or offset
due to other earnings of Mr. Kochan.

5

--------------------------------------------------------------------------------

    (ii)       Termination Following a Change in Control.  If the Employment
Term is terminated by Mr. Kochan or by the Company within one hundred eighty
(180) days following a Change in Control, as such term is defined in Subsection
(d)(ii) of Section 5 herein, then the Company shall pay as severance
compensation to Mr. Kochan an amount equal to one-half of Mr. Kochan’s annual
base salary in effect as of the Date of Termination. Such severance compensation
shall be payable by continuing Mr. Kochan’s regular salary at the regular
bi-weekly payment intervals for a period of twenty six weeks after the Date of
Termination, until the aggregate amount payable has been paid. Such severance
compensation shall be subject to mitigation or offset due to other earnings of
Mr. Kochan.


    5.       Termination.


    (a)       Cause.  The Employment Term may be terminated at any time at the
option of the Company “for cause” (as such term is hereinafter defined),
effective upon the giving of written notice of termination to Mr. Kochan. As
used herein, the term “for cause” shall mean and be limited to: (i) any felony
conviction, (ii) willful misconduct or gross negligence in connection with the
performance of Mr. Kochan’s duties, responsibilities, agreements and covenants
hereunder, which shall continue for a period of thirty (30) days after the
receipt of notice from the Company, (iii) refusal to comply with reasonable
rules, regulations, policies, directions and restrictions as may be established
from time to time by the Board of Directors of Sento, whereby such refusal
continues for thirty (30) days after the receipt of notice from the Company, or
(iv) repeated abuse (following at least one written warning from the Company) of
alcohol or any illegal use of narcotics or other controlled substances. If Mr.
Kochan is advised that he is being terminated for cause, he may submit to the
Board of Directors of Sento a written objection to such determination.


    (b)       Death.  The Employment Term shall terminate automatically upon the
death of Mr. Kochan.


    (c)       Disability.  In the event Mr. Kochan becomes mentally or
physically “disabled” during the Employment Term, the Employment Term shall
terminate on the Date of Termination (as such term is defined in Subsection (f)
of this Section 5) once the disability is “established.” As used in this
Subsection, the term “disabled” means suffering from any mental or physical
condition, other than that resulting from the use of alcohol or illegal use of
narcotics or other controlled substances, which renders Mr. Kochan unable to
substantially perform all of his material duties and services under this
Agreement in a satisfactory manner (an “impaired condition”) for a period of one
hundred twenty (120) consecutive days or for more than one hundred eighty (180)
days in any twelve (12) month period. For purposes of this Subsection, the date
that Mr. Kochan’s disability is “established” shall be, in the case of an
impaired condition which exists for a period of one hundred twenty (120)
consecutive days, the one hundred twenty-first (121st) day on which such
impaired condition exists, and, in the case of an impaired condition existing
for more than one hundred eighty (180) days in any twelve (12) month period, the
one hundred eighty-first (181st) day on which such impaired condition exists.

6

--------------------------------------------------------------------------------

    (d)       Termination by Mr. Kochan.  Mr. Kochan may terminate the
Employment Term (1) for Good Reason, or (2) if his health should become impaired
to an extent that makes his continued performance of his duties and obligations
hereunder hazardous to his physical or mental health or his life (“impaired
health”), provided that Mr. Kochan shall have furnished the Company with a
written statement from a qualified doctor to such effect and provided further
that, at the Company’s request, Mr. Kochan shall submit to an examination by a
doctor selected by the Company and such doctor shall have concurred in the
conclusion of Mr. Kochan’s doctor, or (3) voluntarily, without Good Reason and
not due to “impaired health.” In the event that Mr. Kochan voluntarily
terminates the Employment Term without Good Reason and not due to “impaired
health,” such termination shall be treated as if it were a termination “for
cause” by the Company.


    (i)       Good Reason Defined.  For purposes of this Agreement, “Good
Reason” shall mean:


    a.         a Change in Control of the Company(as defined in Subsection
(d)(ii) below);


    b.         a failure by the Company to comply with any material provision of
this Agreement which has not been cured within thirty (30) days after written
notice of such noncompliance has been given by Mr. Kochan to the Company; or


    c.         any purported termination of Mr. Kochan’s employment which is not
effected pursuant to a Notice of Termination satisfying the requirements of
Subsection (e) of this Section 5 (and for purposes of this Agreement no such
purported termination shall be effective);


    d.         a change in Mr. Kochan’s title or duties which are in material
respects inconsistent with Mr. Kochan’s position as set forth in Section 1(c);



or

    e.        a required move of Mr. Kochan’s residence to a location that is
more than 50 miles from his existing residence.


  For the purpose of this Subsection (d)(i), no action or inaction by Mr. Kochan
within ninety (90) days following the occurrence of the foregoing events shall
be deemed a consent by Mr. Kochan to such events, absent written consent from
Mr. Kochan to the Company.


    (ii)           Change in Control Defined. A “Change in Control” shall be
deemed to have occurred:


7

--------------------------------------------------------------------------------

    a.         upon any “person” as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934 (the “Exchange Act”) (other than
any trustee or other fiduciary holding securities under any employee benefit
plan of the Company, or any company owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of common stock of the Company), becoming the owner (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing twenty-five percent (25%) or more of the combined voting
power of the Company’s then outstanding securities;  


    b.        if, during any period of two consecutive years, individuals who at
the beginning of such period constitute the Board of Directors, and any new
director (other than a director designated by a person who has entered into an
agreement with the Company to effect a transaction described in paragraph (a),
(c) or (d) of this Subsection or a director whose initial assumption of office
occurs as a result of either an actual or threatened election contest (as such
terms are used in Rule 14a-11 of Regulation 14A promulgated under the Exchange
Act) or other actual or threatened solicitation of proxies or contests by or on
behalf of a person other than the Board of Directors of the Company) whose
election by the Board of Directors or nomination for election by the Company’s
stockholders was approved by a vote of at least two-thirds of the directors then
still in office who either were directors at the beginning of the two-year
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute at least a majority of the Board of
Directors;  


    c.        upon the merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than fifty percent (50%) of
the combined voting power of the voting securities of the Company or such
surviving entity (which entity shall thereafter be the “Company” as defined
herein) outstanding immediately after such merger or consolidation; provided,
however, that a merger or consolidation effected to implement a recapitalization
of the Company (or similar transaction) in which no person (other than those
covered by the exceptions in (a) above) acquires more than twenty-five percent
(25%) of the combined voting power of the Company’s then outstanding securities
shall not constitute a Change of Control of the Company; or  


    d.        if the stockholders of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets other than the sale
of all or substantially all of the assets of the Company to a person or persons
who beneficially own, directly or indirectly, at least fifty percent (50%) or
more of the combined voting power of the outstanding voting securities of the
Company at the time of the sale.  


8

--------------------------------------------------------------------------------

    (e)       Notice of Termination.  Any termination of the Employment Term by
the Company or by Mr. Kochan (other than termination pursuant to Subsection (b)
(death) of this Section 5) shall be communicated by written Notice of
Termination to the other party hereto. For purposes of this Agreement, a “Notice
of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Employment Term under the Section and Subsection so
indicated.


    (f)        Date of Termination.  “Date of Termination” shall mean the
following, respectively, if the Employment Term is terminated by: (i) Subsection
(a) (cause) of this Section 5, the date specified in the Notice of Termination,
(ii) Subsection (b) (death) of this Section 5, the date of Mr. Kochan’s death,
(iii) Subsection (c) (disability) of this Section 5, thirty (30) days after
Notice of Termination is given (provided that Mr. Kochan shall not have returned
to the satisfactory performance of his duties on a full-time basis during such
thirty (30) day period), and (iv) if for any other reason, the date on which a
Notice of Termination is given.  


    6.       Other Business Activities.  During the Employment Term and
continuing thereafter for the period during which severance compensation is
being paid, Mr. Kochan shall not, without the prior written authorization of the
Board of Directors of the Company, directly or indirectly render services of a
business, professional or commercial nature (whether for compensation or
otherwise) to any person or entity competitive or adverse to Sento’s business
welfare or engage in any activity whether alone, as a partner, or as an officer,
director, employee, consultant, independent contractor, or stockholder in any
other corporation, person, or entity which is competitive with or adverse to
Sento’s business welfare. This Section 6 shall not, however, prevent Mr. Kochan
from investing in securities issued by any such competitive or adverse
corporation, provided the holdings thereof by Mr. Kochan do not constitute more
than five percent (5%) of any one class of such securities. The Company
covenants and agrees that it will not assert the “inevitable disclosure
doctrine” primarily in an attempt to lengthen the term of the non-competition
covenant of Mr. Kochan as set forth in this Section 6.


    7.       Confidential Information.


    (a)       Disclosure and Use.  Mr. Kochan shall not disclose or use at any
time, either during or subsequent to the Employment Term, any trade secrets or
other confidential information, whether patentable or not, of Sento, including
but not limited to, any technical or non-technical data, any formula, pattern,
compilation, program, device, method, technique, drawing, process, financial
data, or any list of actual or potential customers or suppliers, of which Mr.
Kochan is or becomes informed or aware during the Employment Term, whether or
not developed by Mr. Kochan, except (i) as may be reasonably required for Mr.
Kochan to perform Mr. Kochan’s employment duties with the Company, (ii) to the
extent such information becomes generally available to the public through no
wrongful act of Mr. Kochan, (iii) information which has been disclosed as a
result of a subpoena or other legal process, provided that Mr. Kochan has
provided the Company with prompt written notice of the receipt thereof, or (iv)
unless Mr. Kochan shall first secure the Company’s prior written authorization.
This covenant shall survive the termination of Mr. Kochan’s employment
hereunder, and shall remain in effect and be enforceable against Mr. Kochan for
so long as any such Sento secret or confidential information retains economic
value, whether actual or potential, from not being generally known to other
persons who can obtain economic value from its disclosure or use. Mr. Kochan
agrees to execute such further agreements and/or confirmations of Mr. Kochan’s
obligations to Sento concerning non-disclosure of Sento trade secrets and
confidential information as Sento may reasonably require from time to time.

9

--------------------------------------------------------------------------------

    (b)       Return of Materials.  Upon termination of the Employment Term, Mr.
Kochan (or in the event of termination due to Mr. Kochan’s death, his estate or
devisee, legatee or other designee, as applicable) shall promptly deliver to the
Company all materials of a secret or confidential nature relating to Sento’s
business which are in the possession or under the control of Mr. Kochan.


    8.       Inventions and Discoveries.  Mr. Kochan hereby assigns to the
Company or its designee all of Mr. Kochan’s rights, title and interest in and to
all inventions, discoveries, processes, designs, works of authorship and other
intellectual property and all improvements on existing inventions, discoveries,
processes, designs, works and other intellectual property made or discovered by
Mr. Kochan during the Employment Term. Promptly upon the development, making,
creation, or discovery of any invention, discovery, process, design, work,
intellectual property or improvement, Mr. Kochan shall disclose the same to the
Company and shall execute and deliver to the Company or its designee such
reasonable documents as the Company may request to confirm the assignment of Mr.
Kochan’s rights therein, and if requested by the Company, shall assist the
Company or its designee in applying for and prosecuting any patents and any
trademark or copyright registration which may be available in respect thereof.
Any invention, discovery or other work for which none of Sento’s equipment,
supplies, facilities, or confidential information was used and which was
developed entirely on Mr. Kochan’s own time, is exempted from this Section 8 so
long as it (i) does not relate in any way to Sento’s business, or actual or
demonstrably anticipated research and development; and (ii) does not result in
any way from Mr. Kochan’s work for the Company.


    9.       Severability.  If any provision of this Agreement is held invalid
or unenforceable, either in its entirety or by virtue of its scope or
application to given circumstances, such provision shall thereupon be deemed (i)
modified only to the extent necessary to render the same valid, or (ii) not
applicable to given circumstances, or (iii) excised from this Agreement, as the
situation may require, and this Agreement shall be construed and enforced as if
such provision had been included herein as so modified in scope or application,
or had not been included herein, as the case may be.


    10.       Enforcement.  The Company will be entitled to institute
proceedings and avail itself of all remedies at law or in equity to recover
damages occasioned by a breach or threatened breach of any of the provisions of
this Agreement by Mr. Kochan and shall have the right to pursue one or more of
such proceedings and remedies simultaneously or from time to time. Mr. Kochan
hereby acknowledges that the Company would suffer irreparable injury if the
provisions of Sections 6, 7 and 8 herein, which shall survive the termination of
this Agreement, were breached and that the Company’s remedies at law would be
inadequate in the event of such breach or threatened breach. Accordingly, Mr.
Kochan hereby agrees that any such breach or threatened breach may, in addition
to any and all other available remedies, be preliminarily and permanently
enjoined by any court of competent jurisdiction without any requirement that the
Company post a bond.

10

--------------------------------------------------------------------------------

    11.       Legal Fees and Expenses.  In the event of litigation proceedings
under this Agreement, both the Company and Mr. Kochan shall pay their own
attorneys’ fees and other legal expenses and costs.


    12.       General Provisions.


    (a)              Notices.  Any notice, request, demand or other
communication required or permitted to be given hereunder shall be in writing
and personally delivered or sent by registered or certified mail, return receipt
requested, or by a facsimile, telegram or telex followed by a confirmation
letter sent by registered or certified mail, return receipt requested, addressed
as follows:



                  To the Company:   Sento Corporation
                                    Attention: Chief Executive Officer
                                    420 E. South Temple
                                    Suite 400
                                    Salt Lake City, UT 84111

                  To Mr. Kochan:    Matthew M. Kochan
                                    3912 Wood Lake Drive
                                    Plano, Texas 75093





Either the Company or Mr. Kochan may, at any time, by notice to the other,
designate another address for service of notice on such party. When the letter,
facsimile, telegram or telex is dispatched as provided for above, the notice
shall be deemed to be made when the addressee actually receives the letter,
facsimile, telegram or telex, or upon the third (3rd) business day after the
date it is sent, whichever is earlier.

    (b)              Amendments.  Neither this Agreement nor any of the terms or
conditions hereof may be waived, amended or modified except by means of a
written instrument duly executed by the party to be charged therewith.


    (c)              Captions and Headings.  The captions and Section headings
used in this Agreement are for convenience of reference only, and shall not
affect the construction or interpretation of this Agreement or any of the
provisions hereof.


    (d)              Governing Law.  This Agreement, and all matters or disputes
relating to the validity, construction, performance or enforcement hereof, shall
be governed, construed and controlled by and under the laws of the State of Utah
without regard to principles of conflicts of law.


    (e)              Successors and Assigns.  In light of the unique personal
services to be performed by Mr. Kochan hereunder, it is acknowledged and agreed
that any purported or attempted assignment or transfer by Mr. Kochan of this
Agreement or any of Mr. Kochan’s duties, responsibilities, or obligations
hereunder shall be void. The Company shall not assign this Agreement to any
third party entity which is not affiliated with the Company or any of its direct
or indirect subsidiaries. Subject to the foregoing, this Agreement shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective heirs, executors, administrators, personal representatives,
successors and permitted assigns.

11

--------------------------------------------------------------------------------

    (f)              Counterparts.  This Agreement may be executed in any number
of counterparts, each of which shall be deemed to be an original hereof, but all
of which together shall constitute one and the same Instrument.


    (g)              Entire Agreement.  Except as otherwise set forth or
referred to in this Agreement, this Agreement constitutes the sole and entire
agreement and understanding between the parties hereto as to the subject matter
hereof and supersedes all prior discussions, agreements and understandings of
every kind and nature between them as to such subject matter.


    (h)              Reliance by Third Parties.  This Agreement is intended for
the sole and exclusive benefit of the parties hereto and their respective heirs,
executors, administrators, personal representatives, successors and permitted
assigns, and no other person or entity shall have any right to rely on this
Agreement or to claim or derive any benefit therefrom absent the express written
consent of the party to be charged with such reliance or benefit.


IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the day and year first above written.

SENTO CORPORATION


By: /s/ Patrick F. O'Neal
——————————————
Patrick F. O'Neal
President & CEO


                   Accepted:

/s/ Mathew M. Kochan
——————————————
Mathew M. Kochan

12

--------------------------------------------------------------------------------


EXHIBIT A


BONUS CRITERIA


BY DECEMBER 31, 2006 (PHASE I & II)

  o   Reduce Indirect Labor costs by at least $800,000

  o   Staff-up WFM team

  o   Revise OS bonus plan to reflect Retention and Leakage

  o   Review & revise pricing process

  o   Create and implement operational reporting changes to measure retention
and leakage

  o   Review and correct invoicing process with monthly monitoring and oversight

  o   Complete courses and train Site Management to proactively manage and
measure Retention, Leakage, and Call Center Business

  o   If completed by the above date, Mr. Kochan shall be entitled to receive a
bonus equal to ten thousand dollars ($10,000).



BY MARCH 31, 2007 (PHASE III)

  o   "Leakage" decreased by no less than 1.25% from Q3 07 actual

  o   Retention increased by no less than 1.25% from Q3 07 actual

  o   If completed by the above date, Mr. Kochan shall be entitled to receive a
bonus equal to fifteen thousand dollars ($15,000).



BY JUNE 30, 2007 (PHASE IV A)

  o   Balanced Score Card in place

  o   Best-In-Class Service Delivery Practices for proactive/real-time staffing,
"WOW" training, etc. implemented

  o   "Leakage" decreased by no less than 1.25% from Q4 07 actual

  o   Retention increased by no less than 1.25% from Q4 07 actual

  o   If completed by the above date, Mr. Kochan shall be entitled to receive a
bonus equal to twenty-five thousand dollars ($25,000).



BY SEPTEMBER 30, 2007 (PHASE IV B)

  o   Performance Management System deployed

  o   Performance based culture beginning to be established

  o   People Development Plan Launched (Executive Development Plan, Succession
Planning, Performance Improvement Plan, etc.)

  o   "Leakage" decreased by no less than 1.25% from Q1 08 actual

  o   Retention increased by no less than 1.25% from Q1 08 actual

  o   If completed by the above date, Mr. Kochan shall be entitled to receive a
bonus equal to thirty-five thousand dollars ($35,000).

13

--------------------------------------------------------------------------------


EXHIBIT A (CONTINUED)


BONUS CRITERIA

In the event Mr. Kochan achieves all four of the above bonuses during the first
year of his employment, he shall be entitled to receive an additional fifteen
thousand dollars ($15,000).

Any earned quarterly bonus shall be accrued and owing at quarter end and payable
within 30 days after the end of each quarter.

Any earned quarterly bonus amounts shall not be pro rated pursuant to paragraph
2(f) of the Agreement but shall be paid in full if earned and unpaid at the time
of termination.

Notes:

1. Seasonal variations not included in above metrics.

2. Attrition = voluntary attrition.

3. Mutually agreeable baseline attrition numbers shall be determined and
attached hereto within thirty (30) days of the effective date of this Agreement.

14